Order entered August 4, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00548-CR

                             WALTER TROY LLOYD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-75605-U

                                             ORDER
       Before the Court is appellant’s August 2, 2017 motion to extend time to file his pro se

response. On July 27, 2017, this Court informed appellant that his attorney had filed an Anders brief

and informed him of his right to file a pro se response to that brief by September 1, 2017. Although

it appears appellant did not have the benefit of our July 27, 2017 letter when he sent his request for

more time, we nevertheless GRANT his request to the extent his pro se response is due by

September 22, 2017.

       We DIRECT the Clerk to send a copy of this order by mail to Walter Troy Lloyd, TDCJ #

02066326, Allred Unit, 2101 FM 369 North, Iowa Park, Texas 76367.

                                                        /s/   LANA MYERS
                                                              JUSTICE